Citation Nr: 1744496	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  17-26 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for hearing loss and assigned a non-compensable rating.  

In a the Veteran's substantive appeal received in May 2017, the Veteran appears to have raised the issue of entitlement to service connection for headaches (hyperacusis), claimed as secondary to hearing loss.  The Veteran is advised that his statement does not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence does not show a compensable level of hearing loss or an exceptional pattern of hearing loss in either ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85-4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  No further notice is required regarding the downstream issue of a higher initial rating for bilateral hearing loss as it stems from the grant of service connection, and no prejudice has been alleged.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All identified, available medical records have been obtained and considered.  VA provided audiological examinations in February 2015 and December 2016.  The Board acknowledges the concern raised by the Veteran's representative that the 
VA hearing evaluations do not give an accurate disability picture because the sound booth is quiet unlike real-life situations.  However, the Board finds the examinations adequate as they were conducted in the standard manner for hearing evaluations.  The Board has considered the Veteran's assertions; however, the use of the controlled Maryland CNC speech discrimination test and the puretone threshold average determined by an audiometry test, as conducted by the VA examiners, was established by regulation and published in the Federal Register on November 18, 1987.  See 52 Fed. Reg. 44,117 (Nov. 18, 1987). Furthermore, the Court of Appeals for Veterans Claims has held that audiometric testing in a sound-controlled room is an adequate testing ground for rating purposes.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-56 (2007).  As such, the Board will proceed to the merits of the claims.

II. Rating Analysis

The Veteran contends that his hearing loss is worse than the ratings assigned by the RO.  He specifically reports problems understanding people during conversations.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of puretone audiometry tests.  See 38 C.F.R. §§ 4.85-4.87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  All applicable tests include valid puretone and speech discrimination scores.  As such, Table VI applies.  See 38 C.F.R. §§ 4.85 and 4.86.  Under Table VI, a Roman numeral designation of 
I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average puretone threshold, or the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

The Board reviewed the evidence and finds that the Veteran's hearing loss does not meet the criteria for a compensable rating.  See 38 C.F.R. § 4.85.  

The evidence shows puretone threshold averages and speech discrimination percentages that combine for a non-compensable, zero percent rating.  See 38 C.F.R. § 4.85.  The Veteran underwent a VA audiologic examination in February 2015.  The results show puretone threshold averages of 43.75 decibels in the right and left ears, 94 percent speech discrimination in the right ear, and 92 percent speech discrimination in the left ear.  The Veteran's right ear puretone average combines with the right ear speech discrimination to yield a Roman numeral I in Table VI, and his left ear puretone average also combines with the left ear speech discrimination for a Roman numeral I.  He had a second examination in December 2016, which indicates right ear threshold average of 47.5 decibels, left ear average of 48.75 decibels, right ear speech discrimination of 88 percent, and left ear speech discrimination of 86 percent.  The Veteran's right ear puretone average and speech discrimination yield a Roman numeral II in Table VI, and his left ear puretone average combines with the percent speech discrimination for a Roman numeral II as well.  Two Roman numerals II combine for a zero, non-compensable rating in Table VII.  See 38 C.F.R. § 4.85. 

The record also contains private audiological evaluations prior to and during the claims period.  The September 2014 evaluation shows puretone threshold averages of 51.25 and 50 and speech discrimination of 88 and 96 percent, right and left ear, respectively.  First, the Board notes that these results are similar to, within a few points, the VA examination results.  Additionally, there is no indication that the private evaluator used the Maryland CNC test for speech recognition.  The Board notes that in Savage v. Shinseki, 24 Vet. App. 259, 273 (2011) the Court of Appeals for Veterans Claims vacated a Board decision and remanded the matter for the Board to either seek clarification of the private audiological examination reports or explain why such clarification is not needed.  In this case, the Court indicated that the Board's duty to assist extends where the missing information is relevant, factual, and objective.  The missing information in this case matches up with that in Savage.  However, the Board finds that a remand is not necessary because even if the Maryland CNC test speech discrimination test was used by the September 2014 private audiologist, it would not change the outcome, i.e, after applying the puretone average and speech discrimination scores to the appropriate tables a higher rating would not emerge.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that a remand was unnecessary when it would result in unnecessarily imposing additional burdens on the Board and the Secretary with no benefit flowing to the Veteran).

The Board has considered the Veteran's statements that he has difficulty hearing people in conversations, watching television, and in church, and his family finds his hearing difficulty frustrating.  See VA examinations.  He is competent to report these symptoms, and the Board also finds him credible as the statements on this point are detailed and consistent.  See Jandreau, 492 F.3d at 1377.  Nevertheless, VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  The Board finds that the competent medical evidence, to include the VA examination testing results, are more probative and outweigh the lay subjective reports of a more severe degree of disability, because they were provided by personnel with specialized training in hearing loss and directly address the rating criteria for the Veteran's hearing loss.  Additionally, the rating schedule has been found to contemplate the problems reported by the Veteran in terms of his difficulty hearing others.  See Doucette v. Shulkin, 28 Vet. App. 366, 368-69 (2017) (holding that "the rating criteria for hearing loss contemplate functional effects of decreased hearing and difficulty understanding speech in an everyday work environment"-which "are precisely the effects that VA's audiometric tests are designed to measure").

The Veteran's service-connected hearing loss is listed in VA's schedule for rating disabilities; therefore, consideration of other diagnostic codes is not necessary.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").  His hearing loss presented with generally the same symptoms throughout the claims period such that staged ratings are not appropriate.  See Fenderson, 12 Vet. App. at 126-127.
 

ORDER

An initial compensable rating for bilateral hearing loss is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


